DANIEL, Chief Judge.
Appellant was convicted of being a principal to armed robbery, a principal to attempted armed robbery and carrying a concealed firearm. He was sentenced within the guidelines to 4V2 years with a 3-year minimum mandatory pursuant to section 775.087(2), Florida Statutes (1985).
We find merit only in appellant’s assertion that the 3-year minimum mandatory sentence cited above .does not apply to vicarious possession of a weapon. The state concedes that this was error.
Accordingly, the judgment and sentence of the court below is affirmed except for the imposition of the 3-year minimum mandatory sentence imposed pursuant to section 775.087(2) which portion is vacated.
*1299Judgment AFFIRMED; sentence AFFIRMED in part, VACATED in part.
GOSHORN, J., and EATON, O.H., Jr., Associate Judge, concur.